Citation Nr: 0907519	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-20 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension (HTN), 
claimed as secondary to service- connected post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to July 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in December 2007, at the St. Petersburg 
RO, before Kathleen K. Gallagher, a Veterans Law Judge who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) 
and who is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

In August 2008, the Board remanded the Veteran's claim in 
order to obtain a more adequate medical opinion.  Such a 
medical opinion was obtained in October 2008.  Therefore, the 
Board finds that its remand directives have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  HTN was not shown in service or for many years 
thereafter, and the most probative evidence indicates that 
the Veteran's current HTN is not causally related to his 
active service or any incident therein, nor is it causally 
related to or aggravated by any service-connected disability, 
including PTSD.


CONCLUSION OF LAW

HTN was not incurred during active service, may not be 
presumed to have been incurred during service, and is not 
causally related to or aggravated by any service- connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in December 2004.  The letter addressed 
all required notice elements and was sent prior to the 
initial unfavorable decision by the AOJ.  In this case, the 
fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records and private treatment records pertinent to 
the years after service.  Additionally, the Veteran was 
afforded two VA examinations in April 2007 and a VA medical 
opinion was obtained in October 2008.  The Board, therefore, 
finds that the VCAA duty to assist has also been satisfied. 

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain enumerated diseases, including 
HTN, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

Thus, in order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for HTN.  The 
Veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of such a disorder.  
Moreover, the medical evidence of record does not show that 
the Veteran sought treatment for HTN within one year 
following his period of service or for many decades 
thereafter.  Therefore, the Board finds that HTN did not 
manifest in service or within one year thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest manifestations of 
HTN, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the Veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first symptoms of HTN is itself 
evidence which tends to show that such a disorder did not 
have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that HTN 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link the Veteran's 
current HTN to his military service.  As noted above, the 
medical evidence does not show that there was an event, 
disease, or injury in service to which a current disorder 
could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there is any medical evidence of record that links any 
current disorder to a disease or injury in service.  In fact, 
the Veteran has not even alleged that his HTN is directly 
related to service, as he has instead claimed that it is 
secondary to his service-connected PTSD.  Therefore, the 
Board finds that HTN did not manifest during service and has 
not been shown to be causally or etiologically to an event, 
disease, or injury in service.

As to the Veteran's claim that he has HTN that is related to 
his service-connected PTSD, the Board also finds that the 
most probative medical evidence of record does not support 
this contention.  The Veteran is service-connected for PTSD; 
however, the most probative medical evidence has not 
established a relationship between his current HTN and his 
service-connected PTSD.

In this regard, the Board observes two statements from the 
Veteran's private physician, dated in November 2005 and 
September 2007, each stating that the Veteran's HTN is caused 
by his PTSD.  However, the private physician did not provide 
any rationale to support this conclusion.  The value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  See also Knightly v. Brown, 6 Vet. 
App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions).  Therefore, the private 
physician's statements are not probative of the issue of 
determining whether the Veteran's HTN was caused or 
aggravated by his service-connected PTSD.

The Veteran was afforded two VA examinations in April 2007, 
one for his PTSD and one for his HTN.  At the HTN 
examination, the examiner stated that he could not resolve 
the issue of whether the Veteran's HTN was proximately due to 
or the result of his service-connected PTSD without resorting 
to mere speculation.  As a rationale for this conclusion, the 
examiner stated that a review of the Veteran's claims file 
showed no treatment for hypertension, but that a review of 
the Veteran's medical records showed that he was on 
medications for his hypertension.  At the PTSD examination, 
the examiner stated that the Veteran had had a problem with 
hypertension for some time, that he becomes excited fairly 
easily, but its triggering factors were unclear.  The 
examiner stated that this was likely because of the Veteran's 
compulsive nature and that eventually, he cannot tolerate the 
stress and has a flight into illness, which is marked by 
panic and probably increased blood pressure.  The PTSD 
examiner concluded that with respect to the relationship 
between the Veteran's HTN as secondary to his PTSD, the 
question could not be resolved without resorting to mere 
speculation.

A medical opinion based on speculation or remote possibility 
does not provide the required degree of medical certainty for 
medical nexus evidence.  38 C.F.R. § 3.102; see also Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Rather, the competent 
medical evidence of record must indicate that it is at least 
as likely as not, (a 50 percent or more likelihood), that the 
Veteran's HTN was caused or aggravated by his service-
connected PTSD.  Id.  Therefore, the Board finds the April 
2007 VA examinations are not probative of the issue of 
entitlement to service connection for HTN, to include as 
secondary to service-connected PTSD.

However, as was noted above, the Board remanded the Veteran's 
claim in August 2008 to obtain a more probative medical 
opinion.  Such an opinion was obtained in October 2008.  The 
October 2008 VA examiner reviewed the Veteran's claims file, 
and noted that the Veteran did indeed have PTSD and HTN.  
However, he stated that there was no evidence in the 
literature he reviewed that consistently related PTSD to the 
causation or to the material aggravation of HTN.  The 
examiner continued that there was some association in some 
studies; however, there was no definitive causal relationship 
proven and no consensus of the medical experts that this 
happened in general.  He stated that he could see nothing in 
this case that would make it more likely than not that this 
happened in this case.  Thus, the examiner concluded that in 
the absence of any literature that PTSD caused HTN and the 
high prevalence of HTN in people, especially over the age of 
70 (noting that 70 to 80 percent of that population had 
hypertension), it would be no more than speculation to relate 
the two conditions.  

The Board notes that in general, it is responsible for 
assessing the credibility and weight to be given to the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Such assessments extend to medical evidence.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  In this regard, the Board finds that 
the opinion provided by the October 2008 VA examiner is of 
more probative value than the opinions of the Veteran's 
private physician and the two April 2007 VA examiners.  The 
October 2008 VA examiner had reviewed the Veteran's claims 
file and provided a medical opinion that was corroborated by 
supporting rationale and a review of medical literature.  On 
the other hand, the Veteran's private physician provided a 
conclusory statement only, which was not supported by any 
clinical data or rationale.  See Bloom, supra.  Also, 
although the two April 2007 VA examiners reviewed the 
Veteran's claims file, the opinions provided in those 
examination reports were speculative and did not provide the 
required degree of medical certainty for medical nexus 
evidence.  See 38 C.F.R. § 3.102; see also Bloom, supra.  
Accordingly, the Board finds that the October 2008 medical 
opinion is the most probative opinion of record.  

Although the Veteran may sincerely believe that his HTN was 
caused by his PTSD, the Veteran, as a lay person, is not 
competent to testify as to matters of medical causation or 
diagnosis.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

Therefore, the Board finds that HTN was not diagnosed in 
service or for many years thereafter, and the most probative 
medical evidence of record shows that the Veteran's current 
HTN is not related to his period of active service or any 
incident therein, nor is it causally related to or aggravated 
by his service-connected PTSD.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for HTN, claimed as 
secondary to service- connected PTSD.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for 
HTN, to include as secondary to service- connected PTSD, is 
not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


ORDER

Entitlement to service connection for HTN, claimed as 
secondary to service- connected PTSD, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


